Earl Warren: Number 52, Myron Wiener, Petitioner, versus the United States. Mr. Wachtel, you may proceed.
I. H. Wachtel: Mr. Chief Justice, may it please the Court. It is truly with a deep feeling of humility, that I come before the Court to ask you to consider and pass upon a question that has remained unanswered since the date of the Constitutional Convention. The facts in this case are not in real dispute. The petitioner was a member of the War Claims Commission. By the terms of the Act, the Commission was to expire upon completion of its work, but in no event, later than March of 1955. In December of 1953, after a representative of the President had asked the petitioner and other members of Commission to resign, and upon their refusal to resign, the President notified the Commissioner, one of the other members of the Commission, the third member having died in the interim that he was removed from office in order that the President might complete the administration of the Act with personnel of his own selection. Interestingly enough, the language of this letter, almost verbatim, the language used by the President when he sought to remove Mr. Humphrey's from the Federal Trade Commission. The petitioner notified the President that he felt the President lack the power to remove him. That he would continue to hold himself in readiness and available to perform the duties of his office and questioned the President's power. Notwithstanding this, the President issued appointments, the three individuals to serve as members of the War Claims Commission. Thereafter, the petitioner requested the Attorney General and the U.S. Attorney for the District of Columbia to commenced quo warranto proceedings for the purpose of determining wether or not these three individuals were properly in office or whether or not they were usurpers. The Attorney General and the U.S. Attorney refused to intercede. An application was made to the District Court for the District of Colombia, and an old-fashioned writ of quo warrato was issued pursuant to the order of Judge Mcguire. The U.S. Marshal served this writ on the three individual respondents and no one else. Thereafter, the Department of Justice appeared as attorney of record for the three individual respondents. On motion to the summary judgment -- cross motion from summary judgment, as Mr. Justice Kern ruled that the removal of the petitioner here or the relator in that case, was within the scope of the President's power and dismissed the petition. An appeal was taken to the Circuit Court of Appeals. And before the record had been printed, the Congress having failed to act within the 60 days time provided by the legislator of Reorganization Act, resolution of the President became effective and the War Claims Commission was abolished. When this occurred, a stipulation and agreement was signed by the attorney for the appellant and the attorney for the respondent agreeing that the issue would become moot and concerning to a dismissal of the case. The very words of that agreement appears in our reply brief. Thereafter, the petitioner here in his own name acting for himself pursuant to the provisions, Title 28 of the Judicial Code, brought an action in the Court of Claims for his salary, for the period during which he was prevented from performing his duties. In that action, he pleaded, established his appointment that he was duly performing his duties. That the work of the Commission had not been completed that his term had not expired and that nevertheless, he had been removed by the President and that such removal was illegal contrary to law and beyond the scope of the President's authority. The findings of facts is essentially along the lines I have just enumerated, or handed down by the Court of Claims. And in its decision on the merits, it found that the petitioner was a member of a body performing a quasi legislative and quasi judicial function. That the Act under which he had been appointed and under which he was serving contained no limitation on the power of the President to remove him. And that accordingly, the President properly removed the petitioner. Mr Justice Whittaker of the Court of Claims dissented and took the view that before we could determine whether or not the Court of Claims -- whether the Court of Claims is right in holding that the Congress did not limit the President's power to remove the petitioner in view of the nature of his functions we must first determine whether or not the President posses any power which could be limited. It was Judge Whittaker's position and it's the position we take here, that the President did not posses any constitutional or statutory authority to remove the petitioner. The Act being silent as to any express grounds for removal, the Act being silent as to any express grant of power to remove and silent as to any denial of the power to remove, we say that under those circumstances, the Act neither granted the President the power to remove the petitioner, he lacked any to power to remove the petitioner and therefore, his removal was illegal. Now, as we view the issues before the Court, we respectfully suggest, and to this extent, may agree with -- with Government counsel that it maybe possible for the Court not to reach this very important constitutional question. If the War Claims Act, by its language from its history, will be or can be construed as providing a term of office which could not be curtailed without cause and which could not be curtailed at the pleasure of the President. Then this Court, if it should find that the petitioner was that ephemeral purely executive officer that this Court talked about in the Humphrey case. If it should find that he is that type of an officer, then we say to the Court that if he chooses to follow that line of reasoning, that the President possesses an unrestrictable power to remove a purely executive officer. And we did not reach the constitutional question. But if, as I say, the Court should find --
Felix Frankfurter: Well, you have --
I. H. Wachtel: Pardon?
Felix Frankfurter: May I suggest that you have reached a constitutional question if you conclude that, namely if he is whatever maybe a purely executive officer then the President has constitutional power inherently to dismiss it.
I. H. Wachtel: I say, there is no question about that if --
Felix Frankfurter: Well, there is a constitutional conclusion even though there may no -- be no constitutional argument.
I. H. Wachtel: Well, that maybe so, Your Honor. On the other hand, if the Court should find and construe the Act, the language of the Act as providing a term of office, which by its language and its legislative history did not authorize the curtailment of the term without cause or at the pleasure of the President, we must then proceed to the determination of the nature and character of the function of the Commission.
Felix Frankfurter: May I -- I think in here, well, you seem without cause. The statute doesn't say anything about the cause. It doesn't --
I. H. Wachtel: The statute is completely silent, Your Honor.
Felix Frankfurter: Well, then -- then why your qualification without cause if you -- do you thereby imply that if the President had a good cause, a relevant cause, you could have been with Mr. Jones or Mr. -- Mr. Myron Wiener? You've been derelict in the conduct of this office and I will appoint John Jones to give you a chance to be heard. He will report back to me and if I find that you have been, I'll fire you? Do you think that -- that would be all right?
I. H. Wachtel: No, no, Your Honor, because if we follow the line of cases in which this Court has enunciated the doctrine that given as to executive officers, purely executive officers that -- given a term -- given a term without any language in the Act providing grounds for removal that before the President could remove, he must do so on notice and give -- and a hearing which is what it in effect said in the (Inaudible) case at one point and also in the Reagan case. Now, I must confess to the Court that had the President had good cause here, we would have had an entirely different case.
Felix Frankfurter: Well, let me -- let me -- it hasn't been clearer. He could -- this is a term fixed or a term contingent upon an event which is this case, isn't it?
I. H. Wachtel: Well, this Act says that the term of office shall expire when the work of the Commission is finished.
Felix Frankfurter: Yes. And if nothing is said about the basis for removal or curtailing opinion, you still have to decide whether it comes within the inherent power of President, see what the law of the State to be executed. That he may move to terminate and to -- are you saying anymore that there may be of this whether he is -- is a so called executive officer and imply qualification that he may, the President, may and must go through a notice and hearing at the ground shown. Is that all you're saying?
I. H. Wachtel: I say, if --
Felix Frankfurter: But, it -- it doesn't come -- merely comes within -- broadly speaking, Humphrey's rather than Myers, then it -- the cause is irrelevant.
I. H. Wachtel: That's correct, unless Congress enumerate it.
Felix Frankfurter: I know, but it hasn't.
I. H. Wachtel: That's correct.
Felix Frankfurter: It hasn't. Congress says that if he finds him derelict in his duty or he's too old or whatnot, he may then shortlist that. That is in this situation.
I. H. Wachtel: That's correct. And -- and that --
Felix Frankfurter: I don't -- I'd -- I -- I'd like not to be mixed up about the cause fact in this problem.
I. H. Wachtel: Well, we -- we say and I continue to use the term without cause, Mr. Justice Frankfurter, because the President in his letter talks about in the national interest, completing that his administration, to complete the administration of the Act. I want to make it clear that in this case, there is no issue of removal for cause nor does the Act itself enumerate causes.
Felix Frankfurter: But -- but the President may and -- and often does and one hopes frequently takes action that an -- action that are none reviewable in the courts and yet -- yet must have some rational justification. And the more he announces the rational justification, the better, but that doesn't concern the reviewability of what he does if he has inherent power to do it.
I. H. Wachtel: That's correct. The -- the point we want to make, if Your Honor please, is that assume that a member of Congress or assume that a judge of the Court of Appeals or the District Court was derelict in his duty, we submit to Your Honor that under the President's power to execute the laws of the land, he has no right to do anything about removing such officials. So that, I think we get back to the very fundamental issue which we had thought has been clearly decided in the Court of Claims. And from the nature of the Government's brief in our position for our petition for cert, that would not be argued here, and that is precisely what is the nature of the agency that we have here. For if this a agency is performing a function which comes within the scope of the President's duties to execute the laws of the land. If what this Commission was doing was discharging or effectuating the President's power, we say to you, then the President should have had the right to remove this man. And if Congress attempted to restrict him than under the Myers case, he was such a purely executive officer as to whom the President possessed unrestrictable power of removal. But we submit to you that from the very founding days of our Government, this function, this power which the petitioner and the other members of the Commission were discharging and effectuating what traditionally and classically legislative and judicial function. If we look at the atmosphere that existed in 1945 and in 1946 when the Congress was considering this legislation, we can understand better what Congress had in mind here. Here was a powerful country, for the second time in its history, its territory was invaded by a foreign power. Its nationals and citizens were imprisoned, their property taken, Government buildings taken, moneys, assets, credits, life, liberty taken away from them. New concepts existed, series of genocide, war guilt, war criminal. In this atmosphere, the Congress realized and recognized that it had an entirely different situation than it had ever had in the history of the country, except perhaps in a small degree during the war of 1812. The Congress was aware of the long history, starting with the French attacks on American commerce during the Napoleonic wars. The Spanish claims in Florida. The Mexican claims in the War of 1848, the claims of the Spanish-American War, the War of 18 -- the War of 1917. In each instance, Congress to some degree was confronted with what to do for its citizens and national who had suffered to a larger extent or to a larger degree than anyone else from the rigors of war. In many respects, the situation at the World War II is similar. But in the scope, in the nature of the claims that it was confronted with, it was an entirely new problem. When the executive branch of the Government settled with the French and received substantial sums of money after the Napoleonic wars for damage, not to property of the Government as a government, but the property of its citizens. The Congress took the money and put it in the treasury. And then through one hearing after another, it took the position that it held no legal or equitable obligation to refund or repay this money to its citizens. It was not until many years later, long after the United States Court of Claims had been established that the Congress delegated to the United States Court of Claims the responsibility for hearing and determining a right which the Congress had created. The amount of money that a given individual or company was entitled to receive out of the treasury of the United States. It did the same thing with the Spanish foliation claims after the incident in Florida. It did precisely the same thing after the Mexican War. It did substantially the same thing after the Spanish-American War, except that instead of delegating the determination of these rights to the Court of Claims, it set up commissions. After the Civil War when it had received a very substantial settlement from the British Government for the activities of the Alabama and other vessels who raided during the Civil War, it set up by special Court of Alabama Claims Commissioners, appointed by the President to serve for a given term, to perform this given function. When we come, however, to World War I, we find a little different situation. There, we find a commission appointed not to determine which national or which citizen shall receive or be entitled to obtain any of this money, but a commission which had to determine first the extent and nature of the liability of Germany. In that event, a Mixed Claims Commission was set up, and as Government counsel points out, it had a very unfortunate history. It took many, many years. Many disputes and many arguments before any resolution was made and in fact, there -- maybe some claims still pending. Therefore, when the Congress of the United States in 1946 was again confronted with this problem, it immediately recognized not only the many difficulties it had had in the past, but the magnitude of this problem. It realized that if it attempted to sit down as it had prior to the Reorganization Act, and act -- and pass on every claim that came before it to be reimbursed for a house that was damaged, a hospital that was ruined, for a church building that had been destroyed, that the Congress would never get its work done. It realized the complexity of this -- of this problem. As a matter fact, it didn't even know how to define war claims. And in its report supporting this legislation, it specifically said that it left the very definition of war claims to this body which it was creating. It therefore, when it would set up the War Claims Commission, had two basic functions in mind. It first wanted a framework of facts within which it could make this basic determination. The political question is how to go from there was the traditional function of Congress. When the House originally adopted the legislation and sent it to the Senate, it contained nothing more than a provision for creation of a commission which would find the facts, which would classify the claims and make recommendations to the Congress. It was in the Senate of the United States that the need for honoring certain categories of Claims were manifested. And it was -- as a result of the action of the Senate, that this body was clothed with the additional function of adjudicating these claims according to law. It is this type of body performing these functions which we urge to the Court are entirely legislative, are entirely judicial in function. And I'd like parenthetically to say when I urge that they are judicial in function, I am not talking of the judicial power under Article 3 of the Constitution. I am talking instead of the judicial function of a legislative court, of the Court of Claims, which basically is adjudicating only those claims for which Congress has created a right and a remedy. I suggest to -- say to the Court that this is the type of agency that we have here. The functions that it was performing were not traditionally the functions of the executive branch. The duties imposed upon it by Congress in the past were always performed by these independent bodies. In this context then, can we say that there is a provision in the Constitution, from which can be spelled out or implied the necessity and the duty for the President to interfere in the work of that agency?
Earl Warren: We recess now, Mr. --